Citation Nr: 0835982	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  03-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for sinusitis with 
headaches, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for shortness of 
breath, less lung volume, and left lower lobe pulmonary 
scarring/pleural adhesions (lung condition), to include as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for blurred vision 
(claimed as focusing and pulsating) (vision disability), to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for claimed 
fibromyalgia, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a claimed low back 
disorder.  

6.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

7.  Entitlement to service connection for claimed tinnitus.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active service from September 1990 to June 
1991.  He served in the National Guard for over twenty years.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In September 2008, the veteran submitted additional evidence 
that was not accompanied by a waiver of RO consideration.  
This evidence, however, is duplicative of evidence already 
before the Board.  A remand to the RO for initial review of 
this evidence is therefore unnecessary.  
 
The issues of service connection for a low back disability, 
bilateral hearing loss, and tinnitus are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  The currently demonstrated sinusitis with headaches is 
shown as likely as not to have had its onset during the 
veteran's period of active service.  

3.  The veteran did not manifest complaints or findings of a 
lung disorder during his period of active service or for 
several years thereafter.  

4.  The veteran's shortness of breath, reduced lung volume, 
and left lower lobe pulmonary scarring/pleural adhesions are 
attributable to minimal interstitial parenchymal changes and 
a moderate restrictive ventilatory defect; the identified 
lung pathology is not shown to be due any documented event or 
incident of his active service.  

5.  The veteran is not shown to suffer from fibromyalgia that 
is due to any event or incident of service.  

5.  The objective indications and evidence in the record do 
not support a finding that the veteran has an acquired vision 
disability.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by sinusitis with headaches is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).  

2.  The veteran's lung disability manifested by minimal 
interstitial parenchymal changes and a moderate restrictive 
ventilatory defect is not due to disease or injury that was 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).  

3.  The veteran is not shown to have a disability manifested 
by fibromyalgia due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  
4.  The veteran is not shown to have a vision disability due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in March and October 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, as well as the type of 
evidence VA would assist him in obtaining.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims, 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  

Here, the Board notes that VA provided complete VCAA notice 
with respect to the veteran's claims after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the March 2008 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.	Analysis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If certain conditions, including 
arthritis, are manifested to a degree of 10 percent within 
one year after separation from service, this disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

In the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the claim of service connection for sinusitis 
with headaches, the veteran has been noted to have a history 
of sinus infections throughout his medical records.  The 
veteran was also afforded VA examinations that touched on the 
question of this condition.  

The veteran had the VA examination dated in May 2007 when he 
was diagnosed with headaches related to sinus infections and 
sinusitis with headaches.  While the veteran's claims file 
was reviewed, no nexus opinion was offered.  The examiner did 
state that this was not an undiagnosed illness and that these 
were not symptoms of chronic fatigue syndrome or 
fibromyalgia.  

The veteran was also afforded a VA examination dated in June 
2007.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination.  The 
veteran's medical history was noted for the record.  

After examination, the veteran was diagnosed with history of 
recurrent sinusitis, which the veteran reported was not 
present prior to active duty during Desert Storm.  The 
examiner also stated that it was at least as likely as not 
that these symptoms were precipitated by exposures sustained 
during Desert Storm in 1991.  

Based on the foregoing, and by extending the benefit of the 
doubt to the veteran, service connection for sinusitis with 
headaches is warranted.  

With respect to the veteran's claim for a lung condition, the 
Board notes that the veteran has been diagnosed with minimal 
interstitial parenchymal changes and a moderate restrictive 
ventilatory defect.  

As the veteran's lung disability has been attributed to known 
clinical diagnoses, presumptive service connection due to 
service in the Persian Gulf is not warranted for such 
conditions.  

With respect to the currently identified lung pathology, the 
Board finds that the medical evidence does not show that the 
lung condition had its clinical onset during his period of 
active service.  The service treatment records are negative 
for pertinent complaints or findings.  

Here, the Board notes that the veteran was afforded a VA 
examination in June 2001.  The examiner indicated that the 
veteran's claims file had been reviewed.  The medical history 
was noted for the record, to include a motor vehicle accident 
prior to his service that required intubation as a result of 
injuries.  

After examination, the veteran was found to have x-ray 
evidence of old, stable granulomatous disease, minimal 
interstitial parenchymal changes on x-ray, indicating old 
disease, and mildly abnormal pulmonary function studies with 
fair effort, indicating mild restrictive defect, and the 
suggestion of variable extrathoracic obstruction.  

The examiner stated that it was possible that the veteran's 
chronic interstitial parenchymal changes were a result of 
smoke exposure during his time in Kuwait, but noted that x-
rays prior to the veteran's time in the Gulf were not 
available.  

The examiner also stated that it was equally possible that 
these parenchymal changes and his mild restrictive disorder 
were secondary to some process that occurred during the time 
of his intubation or as a result of chemical exposure over 
the veteran's extensive work history in the printing 
business.  

The veteran was also examined by VA in May 2007.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination.  The veteran's medical 
history and complaints were noted.  

After examination, the veteran was diagnosed with moderate 
restrictive ventilatory defect and mild decrease in diffusion 
capacity.  The examiner then stated that "[t]he etiology of 
this [was] unknown to the examiner.  He did relate multiple 
environmental exposures in the Persian Gulf.  No known H/O 
asthma.  Non-smoker.  Upper respiratory symptoms [could] be 
symptomatic of CFS."  

Based on the foregoing, the claim of service connection for a 
lung condition must be denied.  

The service medical records are negative for complaints or 
findings of a lung disorder.  There is no post-service 
medical evidence that serves to link the diagnosed lung 
conditions to a documented active service event or incident 
to include the claimed exposure to smoke during service in 
Persian Gulf.  As noted, the VA examiners, after examining 
the veteran and reviewing his claims file, could not relate 
the onset of the lung pathology to the period of active 
service.  

Here, the Board notes that the June 2001 examiner stated that 
it was possible that the veteran's chronic interstitial 
parenchymal changes were a result of smoke exposure during 
his time in Kuwait, but identified other circumstances as 
possible causes.  

The May 2007 examiner also found that the etiology of the 
condition was unknown.  In this regard, the Board notes that 
service connection may not be based on speculation or remote 
possibility.  An unsupported opinion noting only that the 
veteran's condition may be related to service is insufficient 
to form a basis for a grant of service connection.  38 C.F.R. 
§ 3.102 (2003).  See, e.g., Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that they 
could have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 
1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

With respect to the claimed vision disability and 
fibromyalgia, the medical evidence is against a finding that 
the veteran has a vision disability or a separate disability 
diagnosed as fibromyalgia due to serv ice.  

With respect to the claimed vision disability, this question 
has been reviewed and evaluated extensively in the veteran's 
medical records.  The veteran has been examined numerous 
times by ophthalmologists and neurologists in connection with 
his vision complaints.  

A summary of the veteran's medical history in this regard is 
contained in a May 2006 report of his private physician, a 
neuro-opthalmologist.  The veteran reported increasing 
complaints of subjective visual disturbances dating since 
1990.  However, the veteran has never been diagnosed with or 
found to have any objective symptoms of an acquired eye or 
vision condition to which the reported disturbances could be 
related.  

The veteran was also afforded a VA examination dated in June 
2006 in connection with this claim.  The veteran was noted to 
have complaints of blurred vision (pulsating, shimmering) 
that dated to 1990.  The veteran indicated that these 
disturbances were intermittent and sometimes accompanied by 
vertigo.  

After examination, the veteran was not found to have a 
diagnosed condition.  The examiner noted that the 
disturbances were thought to stem from occipital cortex.  No 
pathological process, however, was found to be responsible in 
that there was no evidence of ocular disease.  

The veteran was also afforded a VA neurological examination 
in connection with his claim dated in June 2007.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  His extensive 
medical history related to his visual complaints was noted.  

After examination, the VA examiner stated that the veteran 
"started having bilateral visual disturbance since 1990.  He 
ha[d] had extensive neurophthalmology workup and all the 
neurophthalmology exams and MRI of the brain and orbits were 
unremarkable.  

The etiology [was] unclear in terms of the nature of his 
visual disturbance.  It [was] uncertain if this [was] 
directly related to his service in the National Guard during 
1990 to 1991."  

In addition, the Board also notes that the veteran also does 
not manifest objective indications of a chronic disability 
related to a vision disability. All of the veteran's eye and 
neurological examinations related to his vision have been 
unremarkable.  In this regard, the Board notes that lay 
persons are competent to report objective signs of illness.  

Objective indications of chronic disability, however, must 
include both "signs," in the medical sense of objective 
evidence perceptible to a physician, and other, non-medical 
indicators that are capable of independent verification.  In 
this case, there are no objective indicators of a vision 
impairment.  Thus, presumptive service connection due to 
service in the Persian Gulf is not warranted for these 
claimed signs.  

With respect to the veteran's fibromyalgia claim, the veteran 
has been noted to have been diagnosed with both chronic 
fatigue syndrome and fibromyalgia as early as 1999.  

In order to determine whether the veteran has a separate 
condition of fibromyalgia (as distinct from chronic fatigue 
syndrome) and, if so, whether it is related to the veteran's 
service, the veteran was afforded a VA examination dated in 
May 2007.  

The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination.  The 
veteran's medical history and symptoms were noted for the 
report.  The veteran was diagnosed with fibromyalgia, not 
currently active.  No nexus opinion was offered.  

The veteran was again examined by VA in June 2007 
specifically for neurological disabilities.  This examiner 
also indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The veteran's 
medical and symptoms were again noted.  

After examining the veteran, the examiner noted that the 
veteran "ha[d] been having chronic fatigue syndrome since he 
returned from Desert Storm.  He also complain[ed] of aches 
and pains all over.  Given the history and the examination, 
definitive diagnosis of fibromyalgia [could not] be 
established.  His aches and pains [might] be related to the 
condition of chronic fatigue syndrome."

Based on the foregoing, the Board finds that the medical 
evidence is against a finding of a separate disability of 
fibromyalgia.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (without a current diagnosis, a claim for entitlement 
to service connection cannot be sustained).  

While the Board does note that the veteran has been diagnosed 
with fibromyalgia both by his private physician and by the 
May 2007 VA examiner, the Board finds that the June VA 
examiner, as a neurologist, is better qualified to render the 
correct diagnosis.  

This examiner indicated that, based on the veteran's history 
and examination, a definitive diagnosis of fibromyalgia could 
not be established.  This examiner also indicated that the 
veteran's symptoms might be related to his chronic fatigue 
syndrome, for which the veteran has already been service 
connected.  


ORDER

Service connection for sinusitis with headaches is granted.  

Service connection for shortness of breath, less lung volume, 
and left lower lobe pulmonary scarring/pleural adhesions 
(lung condition), to include as due to an undiagnosed 
illness, is denied.  

Service connection for blurred vision (claimed as focusing 
and pulsating), to include as due to an undiagnosed illness, 
is denied.  

Service connection for claimed fibromyalgia, to include as 
due to an undiagnosed illness, is denied.  




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's low back, hearing loss, and tinnitus 
claims must be remanded for further action.  

Here, the Board notes that the veteran was afforded VA 
examinations dated in January 2001 and June 2007, with 
respect to hearing loss and tinnitus, and May 2007, for 
various disabilities, including the veteran's claimed neck 
and back disabilities.  

The veteran was noted to have bilateral hearing loss for VA 
purposes, and tinnitus.  The veteran was also diagnosed with 
degenerative disc disease of the thoracolumbar spine.  No 
nexus opinions, however, were offered in connection with 
these examinations.  

While the January 2001 and May 2007 examiners indicated that 
the veteran's claims file was reviewed in connection with the 
examinations, the June 2007 audiological examiner reported 
that a claims file review had not been requested.  

Based on the foregoing, the Board finds that these issues 
must be remanded and that, upon remand, the RO should arrange 
for the veteran's claims folder to be reviewed by the 
examiners who prepared the May and June 2007 examination 
reports (or a suitable substitute if the examiner is 
unavailable), for the purpose of preparing an addendum that 
addresses whether the veteran's bilateral hearing loss, 
tinnitus, and low back disability are related to or had their 
onset during his period of active service from September 1990 
to June 1991.  

In this regard, the VA examiner is asked to consider the 
January 2005 report of the veteran's private physician 
indicating that the veteran's back pain initially began after 
a lifting injury during the Gulf War.  

The audiology examiner should comment on the findings of the 
June 2007 examiner that the onset of the veteran's tinnitus 
was 40 years prior to the examination and coincident with the 
onset of hearing loss.  Pursuant to VCAA, such examinations 
are necessary to adjudicate these claims.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  

In this regard, the Board also notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  

This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  

The veteran's service medical records and other related 
documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Prior to affording the veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claims should be associated with his claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In view of the above, these remaining matters are REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his hearing loss, 
tinnitus and low back conditions since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiners who prepared 
the May and June 2007 VA examination 
reports (or a suitable substitute if such 
examiner is unavailable), for the purpose 
of preparing an addendum that addresses 
whether the veteran's hearing loss, 
tinnitus, and low back disabilities are 
related to or had their onset during the 
veteran's period of active service from 
September 1990 to June 1991.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any hearing loss, tinnitus, or low 
back disability found to be present.  If 
the examiner diagnoses the veteran as 
having hearing loss, tinnitus, or a low 
back disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that these 
disabilities had their onset in the 
veteran's period of active service from 
September 1990 to June 1991 or as a 
result of his service.  In this regard, 
the examiner is asked to consider the 
January 2005 report of the veteran's 
private physician indicating that the 
veteran's back pain initially began after 
a lifting injury during the Gulf War.  

Specifically, with respect to the 
veteran's hearing loss and tinnitus 
claims, the physician is requested to 
offer an opinion as to: 

(a).  Does the veteran have hearing 
loss and/or tinnitus?  If so, state 
the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has hearing loss and/or 
tinnitus, did such disorder have its 
onset during his period of active 
service from  September 1990 to June 
1991, or was such disability caused by 
any incident that occurred during such 
active service?  

(c).  Did hearing loss or tinnitus, 
exist prior to the veteran's period of 
active duty from September 1990 to 
June 1991?  If so, state (if possible) 
the approximate date of onset of such 
disorder.  In this regard, the 
examiner is asked to comment on the 
findings of the June 2007 examiner 
that the onset of the veteran's 
tinnitus was 40 years prior to the 
examination and coincident with the 
onset of hearing loss. 

(d)  If hearing loss and tinnitus 
preexisted the veteran's period of 
active duty from September 1990 to 
June 1991, did such disorder increase 
in disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  

(e).  If hearing loss and/or tinnitus 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  
        
3.  After completion of the foregoing, 
and any other indicated development, the 
RO should again review the remaining 
claims in light of all the evidence of 
record.  If any determination remains 
adverse, he veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  





 Department of Veterans Affairs


